Citation Nr: 9904995	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1970.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a February 1997 rating decision in which 
service connection for a heart condition and PTSD was denied.  
The issue of service connection for PTSD is the subject of a 
remand following this decision.

The Board notes that the veteran, in his VA Form 9, appeal to 
the Board, dated in May 1997, indicated in box 7B that he 
would appear personally before a member of the Board sitting 
at the local RO.  However, he checked box 7A indicating that 
he did not wish a hearing before a member of the Board.  The 
RO issued a letter in May 1997 requesting that the veteran 
clarify his wishes regarding a hearing.  The veteran 
responded, in the same month, both that he did not wish to 
appear before a member of the Board sitting in Washington, 
D.C. and that he did.  A Report of Contact, dated in August 
1997, is of record and reveals that the veteran was contacted 
by phone to again clarify his wishes with regard to a 
hearing.  The veteran is reported as stating he desired a 
hearing with a local hearing officer.  He is also recorded as 
requesting a hearing date in November, if possible.  But, in 
any event, he stated that the hearing should be scheduled for 
the middle of the month.

The record shows that the RO duly scheduled a hearing on 
September 18, 1997 before a local hearing officer sitting in 
North Little Rock, Arkansas.  A copy of the August 1997 
letter notifying the veteran and his representative of the 
time and place at which the veteran was to appear is in the 
claims file.  A handwritten note at the bottom of the 
document indicates that the "[v]eteran failed to appear."

The copy of the letter to the veteran and his representative 
is addressed to the veteran at the address that he had 
recorded on his VA Form 9, which address he has used since 
1996.  The file does not reveal that notice of the hearing 
was returned as undeliverable.  The veteran's representative 
was given the opportunity to review the claims file and make 
a statement on the veteran's behalf.  

Based on the above related sequence of events, the Board 
finds that the RO has met its obligation to afford the 
appellant an opportunity for a hearing before a local hearing 
officer sitting at the RO.  The record demonstrates that the 
RO sent a copy of the notice of the scheduled hearing to the 
veteran at his last known address.  "In the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

If the veteran wants a hearing before a member of the Board, 
he must notify the RO and request a hearing at the RO or in 
Washington, D.C.  



REMAND

In a variety of contexts, the United States Court of Veterans 
Appeals (Court) has emphasized the need to obtain all 
Government records.  The file indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  These records must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran reported receiving treatment at a VA medical 
center and records for 1995 and 1996 were obtained.  These 
showed treatment, but did not present a clear diagnosis.  A 
complete copy of the VA medical records should be put in the 
claims folder.  
The veteran has asserted that he has a heart disability which 
began in service.  A well grounded claim requires evidence of 
disease or injury in service.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Layno v. Brown, 6 Vet. App. 465 (1994); 
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  The mere 
assertion that the disability began in service is not 
sufficient to make a well grounded claim.  The veteran is 
advised that he must submit evidence of disease or injury in 
service.  He must also submit evidence which connects a 
current heart disability to the claimed disease or injury in 
service.  See Caluza.  The veteran is advised that he must 
submit evidence of such a connection.  

The evidentiary record reveals that the veteran, in July 
1996, presented at VAMC North Little Rock, Arkansas with 
complaints of "nightmares from being overseas" which were, 
he is reported as stating, "driving me crazy."  The intake 
medical professional gave a provisional diagnosis of 
questionable PTSD and requested further examination and 
treatment.  However, the most recent of VA treatment 
contained in the claims file is dated in August 1996.  
Records of any further examination and treatment for PTSD are 
not of record.  The regulations require a clear diagnosis of 
PTSD.  38 C.F.R. § 3.304(f) (1998); see also Cohen v.  Brown, 
10 Vet. App. 128 (1997).

The veteran is further advised that service connection for 
PTSD requires verification of stressors.  38 C.F.R. 
§ 3.304(f) (1998).  He must provided the RO with a 
description of stressors.  

This case is REMANDED to the RO for the following:

1.  The RO should request a complete copy 
of the veteran's medical records from 
SSA.  

2.  A complete copy of the veteran's VA 
medical records should be associated with 
the claims folder.  In particular, the RO 
should obtain any records under the 
veteran's name or identification number 
for treatment accorded him at VAMC in 
North Little Rock, Arkansas.

3.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
heart disease and PTSD.  The RO should, 
in addition, procure duly executed 
authorization for the release of private 
medical records.  

4.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
heart disease and PTSD.  The RO should 
ensure that it has all obtainable 
treatment records of which it has 
knowledge.  

5.  The DA Form 20, Enlisted Qualification 
Record is in the claims folder; however, 
additional pertinent information may be in 
the service personnel records.  The RO 
should contact the National Archives 
Records Administration (NARA) U.S. Army 
Liaison, 9700 Page Boulevard, St. Louis, 
Missouri, 63132, and the NARA, DARP-PAS-
EAW, also in St. Louis in order to obtain 
all records showing any door gunner 
assignments, accrued flight time, and all 
information regarding flight duties which 
may be in the service personnel record.  
All information obtained should be 
incorporated in the claims folder.

6.  The RO should request from the veteran 
a statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

7.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) [previously the United States 
Army and Joint Services Environmental 
Support Group (ESG)], 7798 Cissna Road, 
Springfield, VA 22150.  They should be 
requested to provide any information which 
might corroborate the veteran's alleged 
stressors.

8.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
if he has PTSD or other psychiatric 
diagnosis.  The claims folder should be 
made available to the examiner for 
review.  All tests and studies deemed 
necessary by the examiner should be 
conducted and the results discussed in 
the final report.  

The examiner should be specifically 
requested to render an opinion as to 
whether the veteran has PTSD.  If PTSD is 
diagnosed, the examiner should also 
indicate whether the psychiatric 
symptomatology is related to the claimed 
stressful events during service.  


9.  The veteran should be given a VA 
examination to determine the correct 
diagnosis of any heart disease.  The 
claims folder should be made available to 
the examiner for review.  All tests and 
studies deemed necessary by the examiner 
should be conducted and the results 
discussed in the final report.  

10.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  He may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The appellant is hereby notified that it is his 
responsibility to report for the examination, if scheduled, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).  The Board intimates no 
opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 5 -


